Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 01/25/2021.  
The Applicant has amended the specification in order to overcome the objection to the specification.  The amendment has been accepted and entered and the objection have been withdrawn by the examiner.
The Applicant’s response to the objection of claim 1 is persuasive, thus, the objection to claim 1 have been withdrawn by the examiner.
The Applicant has amended the independent claims 1 and 16 to correct minor typographical errors without affecting the original scope of the claims.
 The Applicant has amended independent claim 10 in order to incorporate the allowable subject matter recited in claim 11 and canceled claim 11. 
Claims 1-10 and 12-20 are pending and have been examined.
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a control circuit configured to close the charging switch to charge the at least one inductor from the energy storage device in first intervals and to selectively close at least two switches of the switching circuit in second intervals to selectively charge the capacitors of the string of capacitors from the charged at least one inductor”.
In re to claim 10, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control circuit is configured to sense at least one voltage across at least one of the capacitors of the string of capacitors and to selectively close the at least one third switch, the at least one fourth switch, the at least one fifth switch, and the at least one sixth switch in the second intervals responsive to the sensed at least one voltage”.
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “fifth switch configured to connect the at least one third switch to a midpoint interconnection node of the string of capacitors; and at least one sixth switch configured to connect the at least one fourth switch to the midpoint interconnection node: and a control circuit configured to cause the switching circuit to charge the inductor in first intervals and to selectively close the at least one third switch, the at least one fourth switch, the at least one fifth switch, and the at least one sixth switch in second intervals to selectively charge the capacitors of the string of capacitors from the charged at least one inductor”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-9, claims 2-9 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 12-15, claims 12-15 depend from claim 10, thus are also allowed for the same reasons provided above.  
In re to claims 17-20, claims 17-20 depend from claim 16, thus are also allowed for the same reasons provided above.     
   

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/YEMANE MEHARI/Primary Examiner, Art Unit 2839